BLD-031                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2900
                                       ___________

                              IN RE: AMIN A. RASHID,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
             United States District Court for Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2-08-cr-00493-001)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                               November 18, 2021
          Before: MCKEE, GREENAWAY, JR., and PORTER, Circuit Judges

                            (Opinion filed December 9, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Amin A. Rashid, a federal prisoner proceeding pro se, seeks a writ of mandamus

to compel the District Judge to recuse herself from his criminal case. For the reasons that

follow, we will deny the petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In 2009, Rashid was charged with numerous offenses arising from a scheme to

defraud clients hoping to prevent or reverse sheriff’s sales of their homes. Before trial,

Rashid made several attempts to remove the presiding judge, District Judge M. Cynthia

Rufe, from his case. All of his efforts were unsuccessful. See, e.g., In re Rashid, 400 F.

App’x 641 (3d Cir. 2010) (non-precedential); In re Rashid, 488 F. App’x 541 (3d Cir.

2012) (non-precedential). In 2011, a jury found Rashid guilty of several counts of mail

fraud and identity theft. He was sentenced to 240 months of imprisonment. We affirmed

the convictions and sentences. United States v. Rashid, 593 F. App’x 132, 133 (3d Cir.

2014) (not precedential).

       In 2016, Rashid filed a motion to vacate his sentence pursuant to 28 U.S.C.

§ 2255. While the petition was pending, the District Court imposed a filing injunction

ordering Rashid to seek leave of court before filing any additional pleadings. The

District Court denied the § 2255 motion. Rashid then filed another mandamus petition

seeking to remove Judge Rufe from his case. We denied relief. In re Rashid, 699 F.

App’x 124 (3d Cir. 2017) (non-precedential).

       Rashid returned to the District Court and filed a motion pursuant to Rule 60(b)(4)

of the Federal Rules of Civil Procedure, arguing that the District Court erred in denying

his § 2255 motion without an evidentiary hearing. The District Court dismissed the

motion because Rashid had not complied with the filing injunction. Rashid did not



                                             2
appeal. We later denied Rashid’s request for a certificate of appealability relating to the

§ 2255 proceedings. In re Rashid, C.A. No. 17-2999 (order entered Jun. 19, 2018).

       Now, Rashid again asks us to compel Judge Rufe to recuse. He asserts that, in

denying his Rule 60(b)(4) motion, she engaged in a conspiracy to protect the Government

and also misrepresented the procedural history of his criminal case.

       To warrant mandamus relief, a petitioner must show that he has a clear and

indisputable right to the writ and no other adequate means to obtain the relief desired.

See Haines v. Liggett Grp. Inc., 975 F.2d 81, 89 (3d Cir. 1992). Thus, a court will not

issue a writ of mandamus where the petitioner “could readily have secured review of the

ruling complained of and all objectives now sought, by direct appeal.” Helstoski v.

Meanor, 442 U.S. 500, 506 (1979); see also Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996) (“A petitioner seeking [the writ] must have no other adequate means to obtain the

desired relief[.]”). Rashid has not shown that his complaints regarding the District

Court’s adjudication of his Rule 60(b)(4) motion could not be addressed on appeal.

       Furthermore, to the extent that Rashid asserts that Judge Rufe is biased, we have

reviewed the record and conclude that his allegations amount to nothing more than

disagreements with her rulings. See Liteky v. United States, 510 U.S. 540, 555 (1994)

((“[J]udicial rulings alone almost never constitute a valid basis for a bias or partiality

motion.”).

       Accordingly, we will deny the petition for a writ of mandamus.

                                               3